Opinion issued November 6, 2014




                                        In The

                                Court of Appeals
                                       For The
                           First District of Texas
                          ————————————
                            NO. 01-12-01142-CV
                            NO. 01-12-01143-CV
                          ———————————
                        JOHN B. KENNEDY, Appellant
                                    V.
                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 178th District Court
                             Harris County, Texas
                    Trial Court Case Nos. 1320351 & 1237940


                                    O P I N I ON
      After pleading guilty, John B. Kennedy was convicted of two felony

offenses: (1) falsely holding oneself out as a lawyer 1 and (2) money laundering.2



1
      See TEX. PENAL CODE ANN. § 38.122(a) (Vernon 2011).
2
      See id. § 34.02(a)(1), (e)(4) (Vernon 2011).
The trial court sentenced Kennedy to concurrent terms of 10 years in prison.

Thereafter, in each case, Kennedy filed a motion for the restoration of property

pursuant to Chapter 47 of the Code of Criminal Procedure. 3 Kennedy asserted

“rightful ownership” to money being held as evidence by the State. The State

claimed that the money was stolen property, unlawfully acquired by Kennedy in

committing his crimes. Following an evidentiary hearing, the trial court ruled

against Kennedy, rejecting his request to obtain the currency.

      Kennedy appeals the order in each case. Raising two identical issues in each

appeal, he asserts that no evidence supports the trial court’s order.

      We affirm.

                                    Background


      On April 3 2009, John B. Kennedy was arrested in Harris County, Texas, at

his place of business, a law office, on an outstanding warrant for falsely holding

himself out as a lawyer. Outside, the signs were displayed advertising attorney

services. Parked in front of the office was a van. The van was covered in a banner

advertising legal services.    The license plates on the van were registered to

Kennedy. Inside the office, signs were displayed on the walls indicating that legal




3
      See TEX. CODE CRIM. PROC. ANN. arts. 47.01–12 (Vernon 2006 & Supp. 2014).
                                           2
services were provided there. Kennedy was identified on the commercial lease as

the person who rented the office space.

      Kennedy was charged by indictment with the offense of falsely holding

himself out as a lawyer on October 21, 2009. Kennedy was released on bond. At

some point, Kennedy left Texas and went to Delaware.     On August 11, 2011,

the Harris County District Attorney’s contacted the City of Wilmington’s police

department in Delaware to request assistance in apprehending Kennedy. Kennedy

was believed to be in the Wilmington area and was considered to be a fugitive.

Sergeant D. Rosenblum of the Wilmington police department received the call for

assistance. Officer Rosenblum dispatched a number of officers, who soon located

Kennedy’s vehicle at a local motel.

      Rosenblum went to the motel, where he found Kennedy. After obtaining

Kennedy’s consent, Rosenblum searched the vehicle. Inside, Rosenblum found

several identification cards, license plates, and a black attaché case. The case

contained numerous papers, documents, notebooks, and approximately $12,000 in

cash. Officer Rosenblum also found a receipt with a “code card” to a local storage

facility. After contacting the storage facility, Officer Rosenblum learned that

Kennedy had rented a storage unit on August 10, 2011 and had paid rent on the

unit through September 9, 2011.




                                          3
      Officer Rosenblum obtained a search warrant, signed by a Delaware judge,

to search the storage unit rented by Kennedy. Inside the storage unit, Officer

Rosenblum found numerous trash bags stuffed with thousands of white envelopes

containing cash, comprised of small denomination bills. A ledger was also found,

containing dates and a handwritten list of names. To the right of each name was a

corresponding amount of money.

      In another trash bag, Officer Rosenblum recovered a number of documents

entitled “Attorney at Law, Divorce Interview Sheet.” These were form documents,

which had been filled in by hand. For example, in the space for “client,” names

had been written in and contact information had been provided. Money order

receipts were also attached to the forms.

      In addition, Officer Rosenblum recovered two guns and other personal items

from the storage unit. A hand-written “to-do” list was also recovered. On the list,

were items such as “steal 2 TX license tags” and “sell van.”

      After the search, the Wilmington police counted the cash found in the trash

bags and determined it to total $851,651. The money was deposited in a bank and

then transferred to the Harris County District Attorney’s Office. There, it was held

in a bank account where it accumulated interest. The IRS demanded a portion of

the money for payment of delinquent taxes owed by Kennedy. Once the IRS was

paid, a balance of $702,792.99 remained.


                                            4
      R. Montoya, a fraud examiner with Harris County District Attorney’s Office,

analyzed the ledger that had been seized from the storage unit. He created two

spreadsheets, sorting the handwritten entries chronologically and alphabetically.

He determined that the time period covered in the ledger was from July 1, 2009

through July 15, 2011. Montoya also determined that the total for the monetary

entries reflected in the ledger was $778,663.58.

      In addition to the 2009 indictment, charging Kennedy with the offense of

falsely holding oneself out as an attorney, Kennedy was charged with the offense

of money laundering on October 27, 2011. With respect to the first offense, the

2009 indictment read as follows: “John B. Kennedy . . . did . . . on or about

September 25, 2007 . . . unlawfully, with intent to obtain an economic benefit for

himself, falsely hold himself out as a lawyer to Sarah E. Lee.”

      The October 27, 2011 indictment for money laundering charged as follows:

      John B. Kennedy . . . did . . . on or about April 5, 2011, . . .
      unlawfully, pursuant to a single scheme and continuing course of
      conduct, knowingly acquire and maintain an interest in funds of the
      value of at least two hundred thousand dollars, which constituted the
      proceeds of criminal activity, namely, by falsely holding out as an
      attorney.

      On March 29, 2012, Kennedy pleaded guilty to the offenses of falsely

holding oneself out as an attorney and money laundering, as charged in the 2009

and 2011 indictments. Pursuant to the State’s punishment recommendation, the

trial court sentenced Kennedy to concurrent 10-year sentences in prison. The trial

                                         5
court signed the judgments of conviction. That same day, Kennedy filed his

“Motion to Restore Property and Claim of Ownership by Interested Party and

Request for Hearing Pursuant to Article 47 of the Code of Criminal Procedure,”

under both cause numbers.

      In the motion, Kennedy claimed as follows:

      1. The state of Texas is holding items of property including money
      pursuant to Article 47 of the Code of Criminal Procedure which was
      evidence in and in part alleged to be contraband.

      2. The defendant has pled guilty to the above described causes and
      claims to the property are to be decided by the Court sitting as a
      Magistrate pursuant to Article 47 of the Code of Criminal Procedure.

      3. The code provides that any interested person may make claim that
      the property at issue was not acquired by theft or other unlawful
      means and make claims. Defendant hereby makes claim that money
      and property or a portion of money and property which is being held
      as evidence and for disposition by the State of Texas was not acquired
      by unlawful means and makes a claim of rightful ownership of the
      property.

      On May 8, 2012, a hearing was held on Kennedy’s motion for the restoration

of stolen property. The trial court admitted into evidence Kennedy’s judgments of

conviction for the offenses of falsely holding oneself out as an attorney and money

laundering.

      The State presented the testimony of the assistant district attorney who is the

custodian of the funds obtained from the Delaware storage unit. She testified that,




                                         6
after payment was made to the IRS, a balance of $702,792.99 remained in the bank

account.

      In testifying for the State, Officer Rosenblum described the items recovered

from Kennedy’s vehicle and from the storage unit, including the $851,651.00 in

cash found stuffed in the garbage bags, the ledger, and the client interview sheets.

Through him, the ledger and other documents recovered from the storage locker

were introduced into evidence.

      In addition, fraud examiner R. Montoya testified for the State. The State

introduced into evidence the spreadsheets Montoya had prepared from his analysis

of the ledger. Montoya testified that the ledger contained monetary entries totaling

$778,663.58, covering the period of July 1, 2009 through July 15, 2011.

      Also, the State offered the testimony of C. Johnson, an investigator for the

district attorney’s office. Johnson stated that, in 2009, he had gone to Kennedy’s

place of business located at 1585 South Highway 6 in Harris County, Texas. He

acknowledged that Kennedy had not held himself out to be an attorney that day

when an undercover officer had approached Kennedy.             Johnson stated that

Kennedy was, however, arrested that day on an outstanding warrant for holding

himself out to be a lawyer.

      Johnson testified that the office had signs advertising legal services. He

stated that a van parked in front of the office also had a large banner advertising


                                         7
legal services. A photograph of the van introduced into evidence showed the

banner, which said, “We beat everybody’s price! Divorce Cheap Quick!” Johnson

testified that the license plates on the van were registered to Kennedy. Inside the

office, Johnson observed signs displayed on the walls indicating that legal services

were provided there. A photograph of Kennedy standing in the office in front of

the signs was admitted into evidence.

      To support his motion to restore property, Kennedy offered his own

testimony. He claimed that he had not held himself out as an attorney while

working at the Harris County law office. In his testimony, Kennedy indicated that

he had worked at that location from 2005 to 2011 as a secretary assisting an

attorney. He stated that he would answer the telephone, set up appointments, and

fill out client interview sheets. Kennedy testified that he was paid a salary of less

than $25 per week at the law office.

      Kennedy claimed that the $851,651.00 in cash found stuffed into garbage

bags in the storage locker was not related to the monetary amounts, totaling

$778,663.58, recorded in the ledger. Kennedy asserted that the cash found inside

the garbage bags was his life savings and represented money that he had earned

working since he was 12 years old. He stated that he had earned all of the money

before moving to Texas in 2004.




                                         8
        Kennedy asserted that he had been storing the cash with a person named

“Frank Madison” in Washington, D.C. Kennedy testified that he had retrieved the

money from Madison before going to Delaware for medical treatment. Kennedy

stated that Madison lived somewhere around the “7800 block of Washington,

D.C.”

        Kennedy claimed that the $778,663.58 reflected in the ledger found in the

storage unit was money earned by the law firm for which he had worked as a

secretary. He stated that he had not received the money; rather, it had gone to the

attorney for whom he worked to pay for office rent and other business expenses.

On cross-examination, Kennedy admitted that his name was on the commercial

lease for the law office. The lease for the law office was admitted into evidence.

        In its closing arguments, the State asserted that Kennedy was not entitled to

the funds held by the district attorney’s office because the evidence was sufficient

to show that Kennedy had obtained the funds illegally by falsely holding himself

out as a lawyer.      In contrast, Kennedy asserted that the evidence had not

sufficiently connected the funds recovered in the storage unit to the offenses for

which he was convicted. He maintained that he was entitled to have the funds

restored to him because he had acquired them through legitimate means.

        On August 10, 2012, the trial court signed its “Order on Motion for

Disposition of Stolen Property” in both trial court cause numbers. The court


                                          9
rejected Kennedy’s request to restore the funds to him and made a number of

factual findings in the order. In the decretal portion of its order, the court ruled as

follows:

       ORDERED that the rest and remainder of the APPROXIMATELY
       $702,792.99 in United States currency, including all accrued interest
       thereon, if any, be awarded to the Harris County District Attorney’s
       Office, the party with superior right to possession of the property, as
       set forth in the Texas Code of Criminal Procedure, for their official
       purposes, all to be administered and disposed of in compliance with
       Article 47.02 of the Texas Code of Criminal Procedure.

       Kennedy now appeals the order in each case. He presents two issues in

which he asserts that no evidence supports the trial court’s order.




                                       Chapter 47

       Kennedy initiated the underlying proceeding pursuant to Chapter 47 of the

Code of Criminal Procedure. 4 Chapter 47 provides a procedure by which a person




4
       Although he was adamant in the trial court that Chapter 47—not the forfeiture
statutes—applied to the underlying proceedings, Kennedy now cites civil forfeiture law
to support his challenge to the trial court’s order. We note that similarities exist between
Chapter 47 and the civil forfeiture statutes; however, there are also significant
differences. The forfeiture statutes apply to contraband—property used in the
commission of crime or proceeds gained by the commission of a crime—that has been
seized by law enforcement. See TEX. CODE CRIM. PROC. ANN. arts. 59.01–.14 (Vernon
2006 & Supp. 2014). The civil forfeiture statutes are remedial in nature. See Fant v.
                                            10
claiming an interest in stolen property, which is in the custody of a governmental

authority, may seek to obtain possession of the property. See TEX. CODE CRIM.

PROC. ANN. arts. 47.01–.12 (Vernon 2006 & Supp. 2014); see also York v. State,

373 S.W.3d 32, 43 (Tex. 2012) (stating that Chapter 47 authorizes a court to make

determination of possession of property); City of Dallas v. VSC, LLC, 347 S.W.3d
231, 234 (Tex. 2011) (explaining that party claiming lien interest in stolen property

seized by government authority can assert its interest by filling a Chapter 47

proceeding).

       A question has arisen in the instant appeals regarding which provision of

Chapter 47 applies to the proceeding initiated by Kennedy in his motion to recover

property. Kennedy asserts that the proceeding was governed by Article 47.01a.

The State asserts that Article 47.02 applies. We agree with the State that Article

47.02 governs here.

       Article 47.01a, the provision relied on by Kennedy, applies only to Chapter

47 proceedings occurring when a criminal action relating to the allegedly stolen

property is not pending. CRIM. PROC. art. 47.01a (Vernon 2006). In other words,




State, 931 S.W.2d 299, 306 (Tex. Crim. App. 1996). The statutes encourage property
owners to safeguard their property so it is not used for illegal purposes; this ensures that
persons do not profit from their illegal acts. See id. at 308. In contrast, Chapter 47 serves
to provide a procedure by which someone claiming a right of possession in stolen
property may seek to recover it from law enforcement officials by showing a legitimate
interest in the property. See TEX. CODE CRIM. PROC. ANN. arts. 47.01–.12.
                                             11
Article 47.01a applies when no indictment or information has been filed initiating a

criminal action. See Perry v. Breland, 16 S.W.3d 182, 189 (Tex. App.—Eastland

2000, pet. denied) (holding that Article 47.01a applies only to Chapter 47

proceedings occurring before filing of indictment or information); see also VSC,
347 S.W.3d at 235 (discussing utilization of Article 47.01a procedure to remedy

party’s claim to interest in motor vehicles seized by government; facts there show

no criminal action pending).

      In contrast, if a criminal action is pending, jurisdiction to dispose of the

property lies with the trial court under article 47.02. See CRIM. PROC. art. 47.02;

Perry, 16 S.W.3d at 189. Article 47.02(a)’s express language allows the trial court

to restore stolen property to its owner during or after a criminal trial. CRIM. PROC.

art. 47.02(a); see, e.g., Nelms v. State, 761 S.W.2d 578, 579–80 (Tex. App.—Fort

Worth 1988, no writ) (involving appeal by criminal defendant from trial court’s

order restoring stolen funds to their owners, pursuant to Article 47.02, after

defendant’s criminal trial). Specifically, Article 47.02(a) provides, “On the trial of

any criminal action for theft or any other offense involving the illegal acquisition

of property, the court trying the case shall order the property to be restored to the

person appearing by the proof to be the owner of the property.” CODE CRIM. PROC.

art. 47.02(a). Here, the circumstances fit under the rubric of Article 47.02(a).




                                         12
      Kennedy filed his motion to restore property the same day that he pleaded

guilty to offenses of falsely holding himself out as an attorney and money

laundering. The trial court signed the judgments of conviction that day. The Court

of Criminal Appeals has made clear that a plea proceeding is considered a trial

under Texas law. Murray v. State, 302 S.W.3d 874, 880 (Tex. Crim. App. 2009).

      In addition, the trial involved “the illegal acquisition of property.” See

CRIM. PROC. art. 47.02(a). The record reflects that Kennedy pleaded guilty to

charges of falsely holding himself out as a lawyer and money laundering in an

amount of at least $200,000, which constituted the proceeds of falsely holding

himself out as a lawyer. Article 47.11 provides that Chapter 47 extends to property

acquired in any manner which makes the acquisition a penal offense. CRIM. PROC.

art. 47.11.   Thus, we conclude that Article 47.02 governed the Chapter 47




                                        13
proceeding to restore property initiated by Kennedy in these cases. 5 We now turn

to the merits of the appeals.6

                             Sufficiency of the Evidence

      On appeal, Kennedy raises two issues, asserting that there was “no

evidence,” that is, legally insufficient evidence, to support the trial court’s order

disposing of the currency.

A.    Standard of Review

      When the appellate record includes the reporter’s record, the trial court’s

factual findings, whether express or implied, may be challenged for legal and

factual sufficiency. See McMahon v. Zimmerman, 433 S.W.3d 680, 691 (Tex.

App.—Houston [1st Dist.] 2014, no pet.).           We review the sufficiency of the

evidence supporting a trial court’s challenged findings of fact by applying the same




5
       Kennedy advocates for the application of criminal substantive law to the
underlying proceeding. However, a proceeding to restore property under Article 47.02 is
considered a civil case because it concerns the disposition of property. See A. Benjamini,
Inc. v. Dickson, 2 S.W.3d 611, 612 (Tex. App.—Houston [14th Dist.] 1999, no pet.);
Four B’s Inc. v. State, 902 S.W.2d 683, 684 (Tex. App.—Austin 1995, writ denied); cf.
Bretz v. State, 508 S.W.2d 97 (Tex. Crim. App. 1974) (dismissing appeal because Court
of Criminal Appeals lacks jurisdiction over appeals from order disposing of property
under 47.02, indicating that such proceeding was a civil matter over which it had no
jurisdiction).
6
       The State asserts that the appeals should be dismissed because Kennedy did not
properly perfect his appeals from an Article 47.01a proceeding. See CRIM. PROC. art.
47.12 (defining procedure for appeal following an Article 47.01a hearing). We need not
reach this issue because we have determined that Article 47.02 applies here.
                                           14
standards that we use in reviewing the sufficiency of the evidence supporting jury

findings. See Catalina v. Blasdel, 881 S.W.2d 295, 297 (Tex. 1994).

      When deciding a legal-sufficiency challenge, we view the evidence in the

light most favorable to the challenged finding and indulge every reasonable

inference that would support it. City of Keller v. Wilson, 168 S.W.3d 802, 822

(Tex. 2005). We credit favorable evidence if a reasonable factfinder could and

disregard contrary evidence unless a reasonable factfinder could not. Id. at 827.

The evidence is legally sufficient if it would enable a reasonable and fair-minded

person to reach the verdict under review. Id.

B.    Analysis 7

      Pursuant to Article 47.02, “the court trying the case shall order the property

to be restored to the person appearing by proof to be the owner of the property.”

CRIM. PROC. art. 47.02(a) (emphasis added). On appeal, Kennedy points to his

own testimony, explaining the origin of the cash found in the storage unit. He

indicates that his testimony establishes that he is the owner of the recovered


7
        Much of Kennedy’s argument in his brief incorrectly presumes that Article 47.01a
governed the disposition of the funds. In addition, he cites law pertaining to civil
forfeiture to support his position. As mentioned, there are distinctions between civil
forfeiture proceedings and Chapter 47 proceedings. Nonetheless, to the extent possible
and applicable, we construe Kennedy’s legal-sufficiency challenges “reasonably, yet
liberally” to review the merits of his appeals. Perry v. Cohen, 272 S.W.3d 585, 587 (Tex.
2008). (“[A]ppellate courts should reach the merits of an appeal whenever reasonably
possible.”).


                                           15
currency and that he acquired it by legal means. In his brief, Kennedy summarizes

his testimony on this point as follows:

        [Kennedy] explained that the money was his personal savings
        collected over fifty-seven years in the workforce, including twenty-
        four years of practicing law. Put simply, [Kennedy] explained that
        money in the storage unit was collected “before this alleged criminal
        event occurred.”

              The cash seized by Delaware police never entered Texas,
        according to [Kennedy]. Instead, [Kennedy] had stored the money in
        Washington, D.C. with an acquaintance named Frank Madison while
        he worked there, then picked it up once he left Texas and then took
        the cash to Delaware with him. The reason that [Kennedy] stored the
        money in cash rather than in a checking account was due to problems
        he was experiencing with the IRS, which claimed [Kennedy] owed
        approximately $3 million in back taxes.

        Kennedy also points to his testimony in which he explained that the

monetary entries in the ledger, totaling $778,663.58, are unrelated to the cash

found in the storage unit. According to Kennedy, the ledger entries represent

money collected by the licensed attorney for whom he worked as a secretary. He

claimed that the names listed in the ledger were the clients of the licensed attorney.

Kennedy testified that he did not personally receive the monies reflected in the

ledger; rather, those funds went directly to pay the law office’s expenses, such as

rent.

        As the factfinder in the Chapter 47 proceeding, the trial court was the sole

judge of Kennedy’s credibility and was permitted to resolve any inconsistencies in

the testimony. See McGalliard v. Kuhlmann, 722 S.W.2d 694, 697 (Tex. 1986).

                                          16
Thus, it was the trial court’s prerogative to disbelieve Kennedy’s testimony

regarding the origin of the cash recovered from the storage unit. See City of Keller,
168 S.W.3d at 819; McGalliard, 722 S.W.2d at 697.

       In its order, the trial court found “that the approximately $702,792.99 in

United States currency was acquired by theft or other criminal acts as that term is

used Chapter 31 of the Texas Penal Code.” 8 From this express finding, it may be

implied that Kennedy was the person who had acquired the currency “by theft or

other criminal acts.” See Smith v. McDaniel, No. 12–12–00165–CV, 2013 WL
5302492, at *4 (Tex. App.—Tyler Sept. 18, 2013, no pet.) (mem. op.) (recognizing

that, “if the findings are not as definite and specific as they should be, a reviewing

court will consider not only the facts expressly found, but those that are implied

from those expressly found”). As the thief of the recovered currency, Kennedy

would not be a “person appearing by proof to be the owner of the property” under

Article 47.02. See CRIM. PROC. art. 47.02(a). Accordingly, the trial court’s express

and implied findings support its rejection of Kennedy’s request to recover the

currency. See Nelms, 761 S.W.2d at 580 (holding that, despite the appellant’s


8
         A person commits the offense of theft “if he unlawfully appropriates property with
intent to deprive the owner of property.” TEX. PENAL CODE ANN. § 31.03(a) (Vernon
Supp. 2014). Consent is not effective if induced by deception. Id. § 31.01(3) (Vernon
Supp. 2014). “Deception” includes “creating or confirming by words or conduct a false
impression of law or fact that is likely to affect the judgment of another in the transaction
. . . .” Id. § 31.01(1)(A). As mentioned, Kennedy pleaded guilty to the offense of falsely
holding oneself out as an attorney.
                                             17
acquittal of the related criminal offense, the evidence nonetheless showed that the

appellant had “staged a robbery” related to the funds he sought to recover under

Article 47.02; thus, the trial court’s award of the funds to the original issuers of the

funds was supported by the evidence).

      On appeal, Kennedy asserts that the evidence was legally insufficient to

establish a link between the offenses of which he was convicted—falsely holding

oneself out as an attorney and money laundering—and the currency recovered

from the storage unit. We disagree.

      The State offered adequate evidence from which a factfinder could

reasonably infer that the recovered cash was laundered funds unlawfully acquired

by Kennedy by falsely holding himself out as a lawyer.      The record reflects that,

in 2009, Kennedy was arrested at his Harris County law office, where he admitted

working, on a warrant for the offense of falsely holding himself out as a lawyer.

Kennedy was the only person listed on the lease as renting the law office space. A

van parked in front of the office displayed a large banner, which read, “We beat

everybody’s price! Divorce Cheap Quick!” The license plates on the van were

registered to Kennedy.

      The record further shows that Kennedy fled Texas, while out on bond,

ending up in Delaware. The Delaware police arrested Kennedy in August 2011 as

a fugitive. There, the police obtained a search warrant for his Delaware storage


                                          18
unit. In the unit, the police recovered trash bags stuffed with over $800,000 in

cash.    Along with the cash, the police found numerous other documents and

paperwork, a number of which appeared to correspond to the operation of a law

practice. These included “Attorney at Law Divorce Interview Sheets,” three of

which were admitted into evidence. These indicated that client information and

payment had been received from those persons.

        Along with the cash in the storage locker, the police also recovered a ledger,

listing hundreds of names and corresponding monetary entries. The monetary

entries totaled $778,663.58. The entries covered the period of July 2009 through

June 2011. Kennedy admitted that he worked at the Harris County law office from

2005 until 2011. Lastly, the records shows Kennedy pleaded guilty to falsely

holding himself out as a lawyer and to laundering funds in an amount of at least

$200,000. In so doing, he stipulated to, and confessed as true, the facts alleged in

the corresponding indictments.

        From the evidence, the trial court, as the factfinder, could have reasonably

inferred that Kennedy unlawfully earned a minimum of $778,663.58 by falsely

holding himself out as an attorney at his Harris County law office and then fled to

Delaware with the currency. 9 We conclude that the evidence could have enabled a



9
       Kennedy also asserts that the evidence is insufficient because there is a difference
in the total amount of money seized from the storage unit ($851,651.00) and the total
                                            19
reasonable and fair-minded person to find that Kennedy acquired “approximately

$702,792.99 in United States currency . . . by theft or other criminal acts,” as found

by the trial court.10 See City of Keller, 168 S.W.3d at 827. We hold that the

evidence was legally sufficient to support the trial court’s order disposing of the

property and implicitly refusing to award the currency to Kennedy. See CRIM.

PROC. art. 47.02(a); Nelms, 761 S.W.2d 578, 579–80.

      We overrule Kennedy’s first and second issues in each appeal.

                                      Conclusion

      We affirm the trial court’s August 10, 2012 order in each appellate cause.




                                                Laura Carter Higley
                                                Justice



amount of money reflected in the ledger ($778,663.58). This difference is $72,987.42.
As mentioned, the ledger entries cover the period of June 2009 to July 2011. By his own
testimony, Kennedy worked at the Harris County law office from 2005 to 2011. Thus,
the evidence supports an inference that Kennedy unlawfully acquired the additional
$72,987.42 by falsely holding himself out as a lawyer in the period preceding the entries
in the ledger. Moreover, in its order, the trial court found that $702,792.99 had been
acquired by theft or other criminal acts. This amount is less than the total amount
contained in the ledger. And, as mentioned, the balance of the $851,651.00 recovered
from the storage unit was seized by the IRS for taxes owed by Kennedy.
10
      Because this finding supports the trial court’s judgment, we need not address
Kennedy’s challenges to the other findings made by the trial court in its order. See TEX.
R. APP. P. 47.1. We note that Kennedy has asserted that the State’s evidence failed to
meet some of the requirements of Article 47.01a; however, as discussed, that is not the
governing provision in these cases.
                                           20
Panel consists of Justices Higley, Bland, and Sharp.




                                        21